Citation Nr: 9914417	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The current manifestations of the veteran's service-
connected PTSD include nervousness, poor sleep habits, 
irritability, anger, an inability to concentrate, diminished 
memory and concentration, avoidance of contact with other 
people.  The veteran's has occupational and social 
deficiencies, which more nearly approximate the 
symptomatology reflecting severe impairment.  


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD have been 
met.  38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 
9411 (prior to November 7, 1996), 4.130 Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

The record reflects that the served in Vietnam as a medical 
specialist and that he was involved in combat.  As a result, 
he experienced a number of stressors and developed 
psychological maladies.  When examined by VA in August 1994, 
the veteran was slightly unstable, mildly depressed.  His 
judgment was impaired and insight inappropriate.  The 
diagnosis was PTSD.  In a November 1994 rating decision, the 
RO granted service connection for PTSD.  A 10 percent 
evaluation was assigned which became effective in July 1994.  

VA outpatient treatment records dated in October 1995 reflect 
that the veteran complained of an inability to concentrate.  
He reported having suicidal thoughts, restless sleep, and 
anger.  It was noted that he had been divorced twice.  It was 
noted that the veteran had no insight into his problems.  
PTSD was diagnosed, and the examiner noted that the veteran 
was not functioning vocationally or socially at that time.  
On psychological evaluation that same month it was stated 
that the veteran showed moderate levels of depression, 
anxiety, and accompanying somatic fixation.  

At a VA compensation and pension examination dated in 
February 1996, the veteran was friendly and cooperative.  He 
reported having distressing dreams and memories daily.  He 
stated that he had some panic episodes as well as hyper 
alertness and hypervigilance.  He demonstrated moderate 
levels of depression and anxiety.  The veteran was able to 
reach a goal idea without difficulty and with no evidence of 
any underlying psychotic thought process.  His recent and 
remote memory was intact.  Judgment and insight appeared to 
be appropriate and unimpaired.  The examiner felt that the 
veteran's PTSD had become more severe.  The diagnoses 
included chronic PTSD, moderate to severe with impairment in 
interpersonal relationships and employment.  Based on the 
foregoing, the RO increased to disability rating for PTSD to 
30 percent in a March 1996 rating action.  This evaluation 
became effective in October 1995 and has remained in effect.  

The medical records of a VA PTSD unit dated in April 1996 
reflect, in pertinent part, that the veteran's presenting 
problems were PTSD issues stemming from his tour of duty, 
depression, anxiety and accompanying somatic fixation, 
unemployment, isolation from others (which interfered with 
the veteran's ability to conduct interpersonal 
relationships), suicide thoughts (off and on).  Additional 
problems included anger with little control, difficulty 
raising his daughter, and visual hallucinations.  It was 
noted that the veteran had persistent avoidance of stimuli 
that reminded him of Vietnam, that he isolated himself from 
others and did not allow himself to get too close or personal 
to friends, that he avoided remembrances, and that he did not 
participate in any significant activities.  The veteran's 
socialization consisted of attending his daughters sports 
activities.  He was described as detached, and it was noted 
that the veteran has not developed any close friendships.  
The veteran demonstrated restricted range of affect, even 
when he talked about his daughter.  He had a sense of 
foreshortened future that had been ongoing.  He had 
persistent symptoms of increased arousal and sleep 
impairment.  It was noted that the veteran had problems 
concentrating and that he could not complete college last 
year.  He took one class and received an A.  The veteran 
chose not to attend the second semester.  It was also noted 
that the veteran was hypervigilant.  It was noted that the 
veteran lived with his daughter, that he was unemployed, and 
that he owned his own home.  It was stated that he had no 
relationships.  

A VA discharge summary reflects that from May 1996 to July 
1996 the veteran was hospitalized at a VA for his 
psychological disability.  This evidence shows that the 
veteran had been treated for PTSD and that he had been tried 
on medications in the past without any significant success.  
The veteran related that his appetite was fair, that his 
energy level was poor, that he experienced diminished memory 
and concentration, and that he lacked interest and enjoyment.  
During the course of his hospitalization, the veteran 
participated in groups.  It was noted that the veteran caused 
group members to stray from the course of discussion and that 
he engaged in inappropriate behavior.  When these 
disturbances were brought to the veteran's attention, he 
discontinued engaging in such behavior.  It was noted that 
the psychological evaluation was consistent with the clinical 
impression.  The veteran was prescribed several medications.  
The diagnoses were PTSD, antisocial personality traits, 
history of substance abuse, and history of depression.  At 
discharge, the condition was rated as satisfactory, and it 
was noted that the veteran could return to pre-
hospitalization activities. 

The record includes the PTSD unit notes and evaluations 
dating from May to July 1996.  May notes reflect the veteran 
engaged in minimal contact with persons outside of the group, 
that he isolated himself, that he did not feel as though he 
fit in public, and that he demonstrated poor self-esteem.  

The report of a psychological assessment conducted in May and 
June 1996 reflect, in pertinent part, that several 
psychological tests were conducted.  The Minnesota 
Multiphasic Personality Inventory (MMPI)-2 suggested that the 
veteran tended to over-emphasize pathology, that the 
veteran's profile was strongly associated with delusional 
thinking especially in regard to somatic problems, that 
periods of confusion and disorientation were often part of 
the clinical picture, and that psychosis was as associated 
with such a profile.  It was also noted that the veteran's 
disability many be manifested by complaints of fatigue, 
weakness, and typical symptoms of depression, symptoms of 
acute distress and a described sense of alienation from other 
people.  Content scales suggested major problems with worry, 
apprehension which disturbed concentration, feelings of 
despondency, preoccupation with bodily functioning, feelings 
of unreality and probable hallucinations and disordered 
thinking, and behaviors and attitudes which preclude good 
work assignment.  The overall evaluation was moderately high.  
As to cognitive and intellectual testing, arithmetic 
reasoning, social comprehension, and abstract verbal 
reasoning were average for the veteran's age group; speed of 
learning and copying new visual symbols and visio-
constructive ability was low; the visual processing component 
reflected possible acquired deficits consistent with head 
trauma.  Immediate memory for series or digits orally was 
defective; immediate and short-term (delayed) recall for 
brief narrative paragraphs (logical memory) was above 
average.  The impression was Axis I-PTSD, probable organic 
and mood disorder, mixed manic and depressed; Axis II-anti-
social and narcissistic personality features.  

In June 1996, the veteran was interviewed by a social worker.  
The progress notes reflect that the veteran was unemployed 
and that he had held various employment positions.  The 
veteran reported that his relationship with co-workers and 
supervisors was poor.  The veteran indicated that he planned 
to return to the work force.  The social worker indicated 
that the veteran could not be competitively employed.  It was 
noted that the veteran had been married twice with both 
marriages ending in divorce.  

The June through July 1996 progress notes show that the 
veteran generally interacted well with his peers and 
therapist, and that he interacted socially.  The veteran also 
isolated himself at times.  June 1996 pass requests provide 
that the veteran engaged in social activities outside of the 
facility with others and alone.  In July 1996, it was noted 
that the veteran demonstrated improved concentration, that he 
was oriented in all three spheres, that he interacted well 
with his peers and therapist, and that his recall was 
satisfactory.  A social work discharge dated in July 1996 
provides that the veteran successfully completed the PTSD 
program and that he satisfied the criteria for PTSD.  It was 
noted that the veteran demonstrated rigid thinking and many 
obsessive qualities, that he worked hard in the program, and 
that he was an asset.  The veteran complained about the short 
duration of the program and expressed a fear of the program 
ending.  The social worker indicated that the veteran's 
mental health rendered him totally impaired.  

The report of a VA compensation and pension examination dated 
in July 1996 reflects, in pertinent part, that the veteran's 
symptoms included recurring flashbacks, markedly diminished 
interest in significant activities, withdrawn feelings of 
attachment, restricted range of affect, a sense of a 
foreshortened future, irritability and occasional outbursts 
of anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  The examiner noted that such 
symptoms were ongoing and assessed them as moderate to severe 
(being more toward the severe end of the rating scale).  It 
was noted that the veteran had had numerous jobs since his 
discharge, that he had considerable problems with 
interpersonal relationships some of which were attributed to 
PTSD, and that he demonstrated mood disturbance.  The 
veteran's medications include Propanolol, Trazodone, Depakote 
(a mood modulatory).  The examiner indicated that the veteran 
continued to be impaired in his ability to work which was 
felt to be partly due to a back injury, but primarily due to 
PTSD.  At a mental status examination, the veteran was 
cooperative.  He was oriented to time, place, and person.  He 
was able to reach a goal idea without difficulty.  His affect 
was described as one of moderate anxiety and flatness.  His 
general fund of information was satisfactory.  Recent and 
remote memory was intact.  There was some looseness of 
association.  There was no definitive fragmentation.  There 
was no observable underlying thinking disorder.  The veteran 
related that he felt depressed and that he experienced 
feelings of hopelessness, helplessness, and some mood 
shifting.  He denied having any suicidal ideation or 
delusional ideation at the time of the examination.  His 
judgment was intact; insight was impaired.  The diagnoses 
were chronic PTSD (moderate to severe in spite of continuum), 
impairment of ability to be employed and of interpersonal 
relationships due to alcohol dependence (in remission) 
secondary to PTSD, dysthymia with destabilized mood, partial 
remission, secondary to PTSD, and passive or dependent 
personality.  The examiner recommended antidepressants and 
mood modulators and supportive and re-educative psychotherapy 
with a possible consideration for further PTSD treatment.   

VA outpatient treatment records dated in 1996 and 1997 
reflect that the veteran continued to receive treatment for 
his psychiatric disability.  His symptoms included anxiety, 
decreased cognitive functioning abilities, mood swings, 
irritability, and anxiety reaction to day to day stress. 
These records disclose that the veteran had encountered a 
number of problems pertaining to his daughter.  In October 
1996, the veteran related having had visual hallucinations.  
November 1996 entries disclose that the veteran demonstrated 
loss of temper and that he continued to remain depressed and 
anxious.  He demonstrated positive motivation.  The 
assessment was anxiety and depression secondary to PTSD.  In 
December 1996, the veteran was anxious, disheveled in 
appearance, expressive, coherent, and clear.  His insight and 
judgment were fair.  In January 1997, the veteran continued 
to exhibit anxiety and anger.  He was under control.  
Objective findings reflect that the veteran was adequately 
groomed, expressive, and cooperative.  He demonstrated a 
blunt affect and decreased mood with episodic anxiety.  The 
diagnoses were PTSD, anxiety and depression.  In March 1997, 
the veteran indicated that he had problems being around 
people.  The veteran stated that he was feeling better than 
he had in the past and that continued to feel depressed.  The 
veteran's affect was flat; his insight and judgment were 
poor; he was oriented in the three spheres; he was sad 
because of issues involving his sister.  An April 1997 entry 
reflects that the veteran demonstrated good response to his 
medication.  On examination, he was clear and coherent.  He 
was depressed and sad.  The veteran's insight was poor.  He 
demonstrated decreased judgment abilities, memory and recall.  
The assessment was bipolar disorder, depression with 
decreased cognitive functioning.  The plan was to increase 
the veteran's medication.  

At a VA examination dated in May 1997, the veteran related 
that he experienced forgetfulness with increasing attention 
and concentration, that he had poor sleep habits and that his 
alcoholism limited his social activities.  The veteran 
reported that he had become a recluse, that he would not talk 
to anyone for long periods of time, and that loud noises 
created anxiety and depression.  It was noted that the 
veteran was taking medication for his PTSD, depression, and 
anxiety.  On the mental status examination, the veteran was 
described as being fairly developed and nourished with a 
disheveled appearance, not in acute distress.  He maintained 
good eye contact and seemed anxious.  His affect was blunt.  
He was cooperative, able to express feelings during the 
interview, and able to remember events in the war.  He had 
difficulty remembering recent memories and had poor recall.  
His attention and concentration were appropriate.  The 
veteran seemed easily distracted.  The veteran did not 
demonstrate any abnormal thoughts.  He was oriented times 
three to the present situation and appeared to be of average 
intelligence as it related to his comprehension, reasoning, 
use of language, and fund of information.  His insight and 
judgment were appropriate and intact at the time of the 
interview.  There was no indication of any organicity.  The 
veteran was found competent for VA purposes.  The diagnoses 
included Axis I-PTSD, alcohol dependence, in remission.  The 
global assessment of functioning (GAF) was 60/80.  The 
examiner opined that the veteran's life after military 
service had deteriorated socially, occupationally, and in 
other important areas of his functioning.  The examiner noted 
that the veteran's alcoholism was related to his PTSD and 
indicated that the PTSD was prominent and continued to affect 
the veteran's current functioning and lifestyle.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective January 5, 1993, and has appealed for a rating in 
excess of the 30 percent evaluation assigned from that date. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 30 
percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In Hood v. Brown, the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  Hood v. Brown, 4 Vet. App. 301 
(1993).  Thereafter, in a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

During the period covered by the veteran's retroactive grant 
of service connection for PTSD, the formula for evaluating 
PTSD changed, as described above.  Following the grant of 
service connection for PTSD and the assignment of the current 
30 percent evaluation, the RO re-evaluated the veteran's case 
under both the old and the new criteria, reviewing all VA 
psychiatric examinations, psychological testing, and hospital 
summaries since 1996, and determined that a 30 percent 
disability rating was appropriate given the veteran's 
symptomatology.  In cases such as this, the Board also 
considers both the old and new rating formulas for evaluation 
of acquired psychiatric disorders, including PTSD, and 
applies the formula which is most favorable to the veteran's 
case.  Karnas, at 470.

Having carefully reviewed the record, the Board finds that 
the evidence supports the assignment of a higher disability 
evaluation for PTSD.  The veteran's psychiatric disability is 
manifested by anxiety, depression, poor sleep habits, poor 
insight, and decreased judgment.  The Board is also cognizant 
of the veteran's diminished memory and lack of concentration.  
In that connection, 1996 records reflect that the veteran 
decided not to complete a second term of college because of 
decreased cognitive abilities; however, the veteran received 
an A in the one course that he completed.  Psychological 
studies dated in May and June 1996 reveal that the veteran's 
reasoning was average, that comprehension and immediate and 
short-term recall for brief narrative paragraphs were above 
average, and that immediate memory for series of digits 
presented orally was defective.  July 1996 evidence reveals 
improved cognitive skills and memory.  In 1997, the veteran 
had difficulty remembering recent memories and had poor 
recall.  On the other hand, his attention and concentration 
were appropriate, and he was oriented to the present 
situation.  In addition, the veteran demonstrated average 
intelligence with regard to comprehension, reasoning, use of 
language, and fund of information, and his judgment was 
appropriate and intact at the time of the interview.  With 
regard to the veteran's social impairment, it is noted that 
the veteran isolates himself and was reported to have 
considerable problems with interpersonal relationships. The 
Board does not overlook the report of the 1997 VA examination 
wherein the veteran indicated that he is a recluse and that 
he did not talk to anyone for long periods of time.   As to 
his industrial impairment it is noted that he is unemployed 
and has been found by examiners to be totally impaired due to 
his psychiatric disability, and it has been also found that 
the could not be competitively employed.  In addition, 

the veteran has reported experiencing hallucinations has been 
treated continuously with medication.  

The Board is of the opinion that the veteran's PTSD symptoms 
more nearly approximate severe impairment when viewing the 
evidence in its totality.  Thus a 70 percent rating would be 
appropriate.  A rating beyond 70 percent would not be 
supported by the record since there is no showing of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name as required 
under the new criteria.  Neither is there a showing that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy result in profound retreat 
from mature behavior, or the claimant is demonstrably unable 
to obtain or retain employment.  

In this regard it is noted that the veteran has been reported 
to interact favorably with his peers while participating in 
therapy and he attends sports events with his daughter.  In 
addition, the record shows that pass requests show that the 
veteran engaged in social activities outside of the VA 
facility with others as well as alone.  Further, on most 
recent VA examination, he was oriented times three to the 
present situation and appeared to be of average intelligence 
as it related to his comprehension, reasoning, use of 
language, and fund of information.  His insight and judgment 
were appropriate and intact at the time of the interview.  
There was no indication of any organicity.  The GAF was 
60/80, representing no more than moderate symptoms.  


The Board finds that the veteran's symptomatology when viewed 
in its entirety more nearly approximates the requirements for 
severe impairment and thus a 70 percent rating, is 
appropriate.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

